     Case 1:20-cr-00055-NONE-SKO Document 46 Filed 01/04/21 Page 1 of 2


 1   TORRES | TORRES STALLINGS AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   NOE PRIETO
 7                                           UNITED STATES DISTRICT COURT
 8                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                            Case No. 1:20-cr-00055 NONE-SKO
11                              Plaintiff,                 NOTICE OF REQUEST AND REQUEST TO
                                                           SEAL DOCUMENTS AND ORDER
12

13    NOE PRIETO,
14                              Defendants.
15

16   TO: THE ABOVE ENTITLED COURT AND THE UNITED STATES ATTORNEY FOR THE

17   EASTERN DISTRICT OF CALIFORNIA:

18             Defendant, Noe Prieto, by and through his attorney, David A. Torres, hereby requests that

19   Mr. Prieto’s sentencing memorandum be filed under seal with a copy being served upon the

20   United States Attorney.

21             This request is made pursuant to Local Rule 141(a), which states that documents can be

22   sealed only by written order of the United States District Court. Under Local Rule access to all

23   documents filed under seal is restricted to the Court and authorized court personnel. The

24   document discusses information that is relative to the ongoing investigation in this case.

25
     DATED: December 30, 2020
26                                                             _   /s/ David A. Torres_____________
                                                                   DAVID A. TORRES
27                                                                 Attorney for Noe Prieto
28
     Notice of Request and Request to Seal Documents and   1
     Order
     Case 1:20-cr-00055-NONE-SKO Document 46 Filed 01/04/21 Page 2 of 2


 1                                              ORDER

 2   For the reasons set forth above, the Defendants request to have the sentencing memorandum filed

 3   Under Seal is granted with a copy being served upon the United States Attorney.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    December 30, 2020
                                                     UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
